Laurence, J.
(dissenting). United States v. Chadwick, 433 U.S. 1 (1977), is not in my view as flexible or attenuated as it appears to the majority. Despite Straw’s manifest guilt and exemplary police performance in every other respect, I conclude that the clear prohibition of that still-viable authority was violated by the warrantless search of Straw’s briefcase. Under the Fourth Amendment to the United States Constitution as applied in Chadwick, law enforcement officers may not, without a valid search warrant, examine the interior of an arrestee’s closed container that is seized at the time and scene of his arrest but is not in his immediate possession, control, or reach, once they have reduced that container to their exclusive control. In the absence of circumstances constituting one of the limited exceptions to the warrant requirement — none of which obtains here — the additional intrusion by warrantless search is unreasonable. Such a search is invalid even though the police have probable cause to believe that the container holds incriminating evidence and could, in all probability, eventually obtain a warrant to search and examine those contents. Id. at 13, 15-16. The precedent of Chadwick controls this case and mandates reversal. Its proper application to this otherwise righteous prosecution underscores the fundamental principle that law enforcement officers should ever bear in mind: Always get a warrant unless it is clearly dangerous or impracticable to do so.
Seizure of the briefcase. The propriety of the police seizure of the briefcase, to forestall its appropriation by Straw’s family, appears to have caused the judge to overlook a critical fact: the exigency of potential loss or destruction of the evidence ceased as soon as the police picked up the briefcase and thereafter effectively controlled it. United States v. *744Chadwick, 433 U.S. at 15.1 Seizure is distinguishable from and does not legitimize the subsequent search. By placing personal effects inside a closed container, which he attempted to dispose of not on property accessible to the public but on protected premises within the enclosed curtilage of his family’s house, Straw manifested an intention that its contents remain free of public examination. Id. at 11. Straw’s principal privacy interest in the briefcase was not in the exterior container itself (which was exposed to public view), but rather in its locked contents. A search of the interior of the briefcase represented a far greater intrusion into his privacy interests protected by the Fourth Amendment than did the seizure and impoundment of the case, which did not diminish Straw’s legitimate expectation of continued privacy for its contents. Id. at 13-14 n.8. See also United States v. Ross, 456 U.S. 798, 822-823 (1982) (“[T]he Fourth Amendment provides protection to the owner of every container that conceals its contents from plain view”); Commonwealth v. Benoit, 382 Mass. 210, 214 (1981).
Consequently, Straw’s suppression motion should have been allowed, because no other of the limited exceptions to the constitutional warrant requirement applied on this record.2 No matter how much probable cause, or even immedi*745ately apparent evidentiary significance, existed to justify seizure of the briefcase, it could not constitutionally be opened in the circumstances without first obtaining a search warrant. United States v. Chadwick, 433 U.S. at 13-14 and n.8. United States v. Place, 462 U.S. 696, 701 n.3 (1983).
Abandonment. Contrary to the judge’s and the majority’s primary premise, Straw did not “abandon” the briefcase so as to forfeit his Fourth Amendment rights therein. The record plainly reveals that the briefcase landed inside the fenced-in back yard of the single family home owned by *746Straw’s family, where he was then staying. That area was part of the curtilage and is entitled, as the majority recognizes (see note 5 of the majority opinion), to the same Fourth Amendment protection as the home itself. Police can treat property as abandoned for Fourth Amendment purposes only when a defendant voluntarily relinquishes all control over it in such a way as to forgo any continued expectation of privacy in the item. See Commonwealth v. Battle, 365 Mass. 472, 475-476 (1974). Even under the restrictive standards of review applicable to a finding of abandonment (see note 6 of the majority opinion), the conclusion that abandonment occurred merely by virtue of Straw’s throwing the briefcase out the window into his family’s back yard is insupportable in the instant circumstances, accepting the correctness of all the facts found by the judge. See United States v. Thomas, 864 F.2d 843, 846 (D.C. Cir. 1989).
No inference of an intent on Straw’s part to abandon the briefcase can be drawn from his throwing it into the fenced-in back yard of his family’s home. As noted, he enjoyed the same reasonable expectation of privacy in that location as he did in the home itself, Commonwealth v. One 1985 Ford Thunderbird Automobile, 416 Mass. 603, 608 (1993), and it is in the home that a person’s expectation of privacy is at its highest. See Commonwealth v. Blinn, 399 Mass. 126, 128, appeal dismissed, 482 U.S. 921 (1987) (under the Fourth Amendment “sanctity [is] accorded an individual’s home”); Commonwealth v. Panetti, 406 Mass. 230, 234 n.5 (1989) (the home is “[a]t the very core” of Fourth Amendment rights). See also California v. Ciraolo, 476 U.S. 207, 212-213 (1986) (backyard of private dwelling is viewed as an extension of the home). Straw’s action is entirely, and more persuasively, consistent with an intent to deprive the police of access to the briefcase while not precluding his own later reclamation. It is analytically analogous to his having tried (more adeptly) to conceal the briefcase from the approaching police by placing it in another area of the home that would have been out of the sight and beyond the purview of invading authorities not in possession of a search warrant. Cf. Smith v. Ohio, 494 U.S. 541, 543-544 (1990).
*747Nor did any abandonment of the briefcase occur in fact, because at no time pertinent to the present issue did any member of the public have legitimate access to the briefcase or any view of its contents as it sat in the fenced-in back yard of Straw’s family home. See Commonwealth v. Small, 28 Mass. App. Ct. 533, 537 (1990). “The enclosed back yard in which the thrown [briefcase] landed was part of the curtilage of the defendant’s home and was subject to the same protection as the home itself. . . . [E]ven after the [briefcase] was thrown out it remained upon protected premises.” Hobson v. United States, 226 F.2d 890, 894 (8th Cir. 1955). See also Smith v. Ohio, 494 U.S. at 543-544 (when approached by police, defendant threw suspicious bag he was carrying onto hood of his car; police search of bag, which contained drug paraphernalia, held unconstitutional because “a citizen who attempts to protect his private property from inspection, after throwing it on a car to respond to a police officer’s inquiry, clearly has not abandoned that property”). Indeed, the judge’s alternative “exigency” justification for denying suppression implicitly recognized that, objectively, the briefcase, far from being abandoned, remained readily accessible to members of Straw’s family, who presumably would have taken it in. Contrast United States v. Morgan, 936 F.2d 1561, 1571 (10th Cir. 1991) (not only was the bag containing incriminating evidence thrown by the defendant into an unfenced back yard adjacent to an open field and accessible to any passerby, but the property belonged to a mere acquaintance, and there was no one else present on the premises who could have helped the defendant protect or recover the bag).
There was essentially no evidence against Straw to support his trafficking conviction without the contents of the briefcase. His conviction should, therefore, have been set aside, and judgment should have entered for him on that charge. See Commonwealth v. O’Connor, 21 Mass. App. Ct. 404, 407 (1986).

Contrary to the majority’s final pronouncement, the record is devoid of evidence indicating any other possible exigency justifying an immediate warrantless search of property seized at the time of arrest, such as reason to believe that the briefcase contained explosives or some other imminently dangerous instrumentality, United States v. Chadwick, 433 U.S. at 15 n.9, or transient evidence whose value might be lost if the case were not opened immediately. Cf. Commonwealth v. Hampe, 419 Mass. 514, 520 (1995).


The only other conceivable exceptions that might validate the warrant-less search of the briefcase were neither argued by nor available to the Commonwealth on these facts. The search was not justifiable as incident to Straw’s arrest, because the briefcase was far out of Straw’s immediate control at the time, and there could have been no danger of his access to it so as to destroy or conceal evidence of the crime for which the police had come to arrest him, or to acquire a weapon to resist arrest or facilitate an escape. See Chimel v. California, 395 U.S. 752, 763 (1969); Commonwealth v. Santiago, 410 Mass. 737, 743 (1991). Contrast Commonwealth v. Madera, 402 Mass. 156, 158 (1988). Nor is it relevant that the police could ultimately have obtained a warrant to search the briefcase. The “inevitable discovery” exception to the exclusionary rule is not applicable to *745cure such warrantless searches. United States v. Chadwick, 433 U.S. at 15, 19-20. Commonwealth v. Benoit, 382 Mass. at 217-219. In any event, the Commonwealth had the burden of proving the inevitability of the discovery of the briefcase’s contents, see United States v. Infante-Ruiz, 13 F.3d 498, 503-504 (1st Cir. 1994); Commonwealth v. O’Connor, 406 Mass. 112, 117 (1989), and did nothing to discharge that burden on this record. Without knowledge of the facts of the underlying assault, we cannot be confident that obtaining a search warrant for the briefcase or that discovery of its contents by other lawful means, unrelated to the illicit search itself, was at all “certain as a practical matter.” Ibid. There is no reason to believe that the briefcase would have been made the subject of a custodial “inventory search,” since, given its location on the family’s property, the rationale for such a search — the safeguarding of the arrestee’s property and preclusion of false claims of theft or damage against the police — did not apply in the circumstances. See United States v. Perea, 986 F.2d 633, 643-644 (2d Cir. 1993). Finally, the Commonwealth’s suggestion that the briefcase was properly searched under the “plain view doctrine” has no merit. Accepting it would effectively eviscerate the very principle of United States v. Chadwick, supra, which is sufficient to reject it. Moreover, there is nothing in the testimony of the officer involved, or elsewhere in the record, that establishes an element essential for application of the plain view doctrine, namely the police’s immediate recognition of the item’s incriminating evidentiary significance. Coolidge v. New Hampshire, 403 U.S. 443, 466 (1971). Arizona v. Hicks, 480 U.S. 321, 326-327 (1987). Commonwealth v. Santana, 420 Mass. 205, 211 (1995). The officer’s prying and peering into the briefcase here indicated at most suspicious curiosity, since the briefcase in and of itself was not instantly recognizable as contraband or a criminal instrumentality or fruits of a crime; and the record is barren of evidence indicating that the officer could “recognize it to be plausibly related as proof to criminal activity of which [he was] already aware.” Commonwealth v. Rodriguez, 378 Mass. 296, 303 (1979). Since the record provides no information regarding the underlying assault with which Straw had been charged, it is not possible to infer that the officer could reasonably have suspected that the briefcase might contain evidence relevant to the assault, which may have been committed with a weapon much larger than the briefcase, or with no weapon at all.